DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             JESSEE THOMAS,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D18-574

                                 [August 1, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Karen M. Miller, Judge;
L.T. Case No. 50-2008-CF-009440-HXXX-MB.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   No brief filed for appellee.

PER CURIAM.

   Affirmed. See Hart v. State, 43 Fla. L. Weekly D970 (Fla. 4th DCA May
2, 2018).

GROSS, TAYLOR and KUNTZ, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.